      Case 2:20-cv-00263-MHT-WC Document 8 Filed 09/08/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY J. MURPHY,                     )
                                      )
        Plaintiff,                    )
                                      )          CIVIL ACTION NO.
        v.                            )           2:20cv263-MHT
                                      )                (WO)
ROBBIE WRIGHT KENDRICK,               )
                                      )
        Defendant.                    )

                                 OPINION

      Plaintiff      filed    this    lawsuit      asserting   that     the

defendant has repeatedly made false accusations against

him to various officials and others.                   This lawsuit is

now   before     the    court    on    the      recommendation   of     the

United States Magistrate Judge that plaintiff’s case be

dismissed      for     lack    of     subject-matter     jurisdiction.

There are no objections to the recommendation.                      After

an independent and de novo review of the record, the

court        concludes        that        the     magistrate     judge’s

recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 8th day of September, 2020.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
